DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "292" and "592A" and “592B” have both been used to designate folds in Fig. 10B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 recites the limitation "the guide aperture" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically discussed are included due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. US 2016/0325873 A1, herein after referred to as Smith.
Regarding claim 20 Smith discloses a child resistant packaging (Figs. 1-10) comprising: a housing component (14 outer casing, Figs. 1-2 and 5-9) comprising housing panels folded to form an interior space, the housing component including one or more tab aperture elements (23 cutout, Figs. 1-2 and 5-9) and a lip element (17 back end, Figs. 7-8), the guide aperture element (20 cutout, Figs. 1-2, 5-6 and 9) defined by a continuous connected boundary, an insert component (12 inner casing, Figs. 1-4, 7-8 and 10) comprising a plurality of panels folded to form a cavity configured to store a product (Figs. 1-4), the plurality of panels comprising a top surface panel (40 bottom surface, Fig. 10), a bottom surface face panel (38 top surface, Fig. 10), an end surface panel (46 projection, Fig. 10), a front surface panel (48 projection, Fig. 10), and a tab panel (18 locking tab, Fig. 10), the tab panel connected to the bottom surface face panel by a fold line (Fig. 10), the fold line parallel to both the end surface panel and the front or more tab elements (Fig. 10), the insert component configured to slideably interact with the interior space of the housing component between a locked configuration (Fig. 7) and an unlocked configuration (Fig. 8), in the locked configuration, the one or more tab elements abut a panel edge of the lip element of the housing component (Fig. 7), the locked configuration obstructing movement of the insert component from the interior space of the housing component, in the unlocked configuration, the one or more tab elements released from the panel edge of the lip element of the housing component via the one or more tab aperture elements, the unlocked configuration un-obstructing movement of the insert component from the interior space of the housing component (Fig. 8).
Regarding claim 22 Smith discloses the child resistant packaging according to claim 20 and further discloses wherein the one or more tab aperture elements (23) are each defined by a straight edge border (straight edges at the bottom left and right hand corners in Fig. 9) and a curved edge border (lines connecting to the straight portions of 23 in Fig. 9).
Regarding claim 27 Smith discloses the child resistant packaging according to claim 20 and further discloses the one or more tab aperture elements (23) are positioned on a front face of the housing component (23 located on side wall 74, which is a front face of the housing, Figs. 5-6).
Regarding claim 28 Smith discloses the child resistant packaging according to claim 20 and further discloses wherein the one or more tab elements (18) are rectangular shaped (Fig. 10).




Allowable Subject Matter
Claims 21, 23-26 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner would like to note that in claim 1 recites “the fold line parallel to both the end surface panel and the front surface panel”. This is broad as the end surface panel and front surface panel have more than one side in which the fold line can be parallel to. It appears that applicant may have meant that the fold line between the bottom surface and the tab panel is parallel to the fold line between the end surface panel (560) and top surface panel (552) and the fold line (586A) between the front panel (551) and the side panel (559). If this relationship between the fold lines was clearly recited it would make claim 1 allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735